Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 26, 2015

The Court of Appeals hereby passes the following order:

A15A0552. LIZZETTE ALEXIS v. MICHAEL SHAW et al.

      Michael and Antonia Shaw purchased property at a tax sale. After Lizzette
Alexis failed to exercise a right of redemption, the Shaws filed a quiet title action.
The Shaws moved for summary judgment, which the trial court granted. Alexis
appealed the trial court’s ruling to this Court. We, however, lack jurisdiction.
      The Supreme Court has original appellate jurisdiction over cases involving title
to land. See Ga. Const. 1983, Art. VI, Sec. VI, Par. III. Because Alexis’s appeal
implicates title to land, jurisdiction over this matter lies in the Supreme Court. See
Tharp v. Harpagon Co., 278 Ga. 654, 655 (1) (604 SE2d 156) (2004). Accordingly,
the appeal is hereby TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            03/26/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.